Citation Nr: 0322560	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  95-32996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for a gastrointestinal 
disorder.  

2.	Entitlement to service connection for migraine headaches.  

3.	Entitlement to service connection for a psychiatric 
disorder.  

4.	Entitlement to service connection for hypertension.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio


INTRODUCTION

The appellant served in the United States Army Reserve from 
November 1979 to August 1994, including periods of active 
duty for training (ACDUTRA) from November 1979 to April 1980 
and from June 27, 1991, to July 11, 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions by the No. Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In a December 1998 Board decision service connection for a 
low back disorder and a gastrointestinal disorder was denied 
by the Board.  The decision was appealed to the United States 
Court of Appeals for Veterans Claims (Court), which vacated 
the decision and granted a joint motion for remand in July 
1999.  The claims were again denied in a May 2000 decision of 
the Board.  The appellant appealed that decision to the 
Court.  The Court in an April 2001 decision, again vacated 
the Board's decision and remanded the matter for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002).  The case 
was returned to the Board.  In August 2001 the Board remanded 
the case to the RO for consideration as set forth in the 
April 2001 decision of the Court.  In March 2003 the Board 
granted service connection for a low back disorder.  The 
Board also undertook additional development of the remaining 
issues on appeal pursuant to 38 C.F.R. § 19.9(a)(2).   


REMAND

As previously indicated in March 2003 the Board conducted 
additional development in this matter, pursuant to 38 C.F.R. 
§ 19.9(a)(2).  The development has been completed.  
Additional evidence has been received into the record which 
the RO has not had the opportunity to review in conjunction 
with the veteran's claim.  The United States Court of Appeals 
for the Federal Circuit has recently invalidated the 
regulations, which empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the veteran or his representation.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Therefore, a remand in this 
case is now required for compliance with the notice 
provisions contained in the new law.  

Regarding the development that was requested by the Board in 
March 2003, it is noted that the veteran was to be evaluated 
by several specialists, including a neurologist and a 
psychiatrist and that the claims folder was to be reviewed by 
each specialist so that an informed opinion regarding the 
veteran's claims could be made.  While evaluations were 
carried out, the veteran was evaluated by a psychologist, and 
the neurologist did not have the opportunity to review the 
claims file.  

Accordingly, case is REMANDED for the following actions:  

1.  The appellant should be afforded an 
evaluation by a VA psychiatrist in order 
to determine the nature, severity, and 
etiology of any psychiatric illness.  All 
tests deemed necessary should be 
performed.  The claims folder should be 
made available to the examiner for review 
in connection with this examination and 
the examiner is requested to note that 
the claims folder was reviewed.  
Following the examination the examiner is 
requested to render an opinion as to 
whether it is as likely as not that any 
psychiatric disorder was caused by or is 
aggravated by the service connected low 
back disorder, to include any associated 
medications.  The specialist should 
provide complete rationale for all 
conclusions reached.  

2.  The RO should forward the claims file 
to the neurologist who evaluated the 
veteran in June 2003 (if available to 
another neurologist) for an addendum.  
The specialist should be requested to 
review the file and in an addendum render 
an opinion as to whether it is as likely 
as not that the service connected low 
back disorder and any associated 
medications caused or aggravates the 
migraine headaches.  The specialist 
should provide complete rationale for all 
conclusions reached.  

3.  Thereafter, the RO should re-
adjudicate the appellant's claims, to 
include consideration of all evidence 
received since the last supplemental 
statement of the case.  If the benefits 
sought on appeal are not granted, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




